Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 9 November 2022. The amendments to the claims have overcome the 35 USC 112 rejections and the art rejections over claims 2-4. Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive. Applicants’ comment that the definition of “reflective particulate material” is a material having a bulk sol reflectance of 70% or greater is acknowledged. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent 4,830,673 or 3,586,523.
Both of these references teach producing calcined kaolin particulate material by preparing an aqueous slurry of kaolin, which is a clay and thus is one of the claimed materials for producing a solar reflective material having a bulk total solar reflectance of 70% or greater; spray drying the slurry; pulverizing, or crushing, the spray dried materials; and heating and calcining the pulverized or crushed material (‘673:col. 3, lines 1-16 and ‘523:col. 4, lines 47-70 and example 1). The taught process is identical to the generic process disclosed in the specification and therefore must produce a reflective particulate material, absent any showing to the contrary. The reference clearly anticipates the claimed material.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. patent application publication 2019/0225545.
This reference teaches producing calcined kaolin particulate material by preparing an aqueous slurry of kaolin, which is a clay and thus is one of the claimed materials for producing a solar reflective material having a bulk total solar reflectance of 70% or greater; spray drying the slurry; pulverizing, or crushing, the spray dried materials; and heating and calcining the pulverized or crushed material (para 47-68). The preferred calcination temperature range is 2115-2220oF, or about 1157-1215oC. This temperature range falls within the heating and calcining temperature range disclosed in the specification. The taught process is identical to the generic process disclosed in the specification and therefore must produce a reflective particulate material, absent any showing to the contrary. The reference clearly anticipate the claimed material.
Response to Arguments
Applicants’ arguments with respect to these rejections have been considered but are not convincing. Applicants have not shown that the generic process disclosed in the specification does not produce reflective particulate material having the properties set forth in claim 1. The showing in figure 2 does not show that the gap setting of the crusher gives a toughness as measured according to ASTM D1865M-09 of 1% fines or less. Argued figure shows that a gap of 0.065” and a heating and calcining at 1250-1300oC produces 2.87% fines, which is greater than the amount allowed in claim 1. While the argued figure shows that preforming the toughness testing procedure on particles produced by crushing using crusher having a gap size 0.045” and heated and calcining at 1150-1325oC produces more fines, it is silent as to the amount of fines generated during the toughness measurement procedure according to ASTM D1865M-09 when the crushing is done other methods and/or the particles crushed in a crusher having a gap size other than 0.045” and is heated and calcined in the range of 1050-1250oC or crushed in a crusher having a gap size of 0.065” in a range outside 1250-1300oC. Applicants have not shown that the taught processes do not produce reflected particulate kaolin materials having a total solar reflection, an apparent density, a dust index and an amount of fines produced during  the toughness measurement procedure according to ASTM D1865M-09 that fall within the claimed ranges. The rejections are maintained.
Allowable Subject Matter
Claims 2-4 and 8 are allowed.
Claims 2-4 are allowed since they now include the allowable limitation of crushing the spray dried particulates comprising uncoated particulate substrates selected from transition metal oxides, clays, calcium silicates, pyrophyllites and combinations thereof in a crusher with a gap setting of 0.06-0.07 inches. As stated in the previous action, this gap setting limitation affects the properties of the heated and calcined crushed spray dried particulates and thus the reflective particulate material produced by the process of claim 2 is also allowable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
12/1/22